DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 6, 2021 is acknowledged.  Claims 1-23 are pending in the application.

Claim Objections
Claims 14 and 20 are objected to because of the following informalities:  
The status identifier and amendments of claim 14 in the claim amendments submitted January 6, 2021 are not reflective of the previous version of claim 14 in the claim set of January 3, 2019, which is considered as the immediate prior version of the claims. 
Applicant is reminded that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), 
Although the claim amendments submitted on January 6, 2021 fail to comply with 37 CFR 1.121, the claims will be examined according to the immediate prior version dated 1/3/19 including any appropriate amendments in the claims of 1/6/21 (claim 14-the deletion of “preferably about 150 microns”) in order to advance prosecution.  See MPEP 714.
For claim 20 at lines 1-2, it is suggested to replace “is” after “particles” and before “provided” to “are”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1 at line 2, the recitation of “the stomach” lacks antecedent basis.  Additionally, it is unclear exactly what “the pH of the stomach” (line 2) entails as it is uncertain if it refers to the pH of the stomach of a human or particular animal which vary in stomach pH.  Therefore, the scope of the claim is indefinite.
SEE ALSO independent claim 4 (line 2).
Claim 2 recites “the particles of claim 1 formed by emulsion of the fat soluble micronutrients in an organic solvent and emulsion of the water soluble micronutrients in an aqueous solvent”.  It is unclear what exactly the claimed “formed by” entails and how it is performed.  Additionally, it is uncertain what steps are involved and how the emulsions are used to prepare the claimed particles.  Therefore, the scope of the claim is indefinite.
Claim 3 recites “micronutrients” at line 2, and this claim depends upon claim 1.  It is uncertain if “micronutrients” in claim 3 refers to the fat soluble micronutrients and/or water soluble micronutrients in claim 1 (see lines 4-5), OR if the micronutrients in claim 3 are an additional component.  Therefore, the scope of the claim is indefinite. 
SEE ALSO the recitation of “the micronutrients” at lines 1-4 of claim 5, which depends upon claim 1, as it is unclear if “the micronutrients” in claim 5 refers to the fat soluble micronutrients AND/OR water soluble micronutrients in claim 1 (see lines 4-5).
Claim 5 recites “the micronutrients are mixed with hyaluronic acid” at lines 1-2, and this claim depends upon claim 1.  Since claim 1 indicates the inert matrix comprises matrix material selected from the group consisting of starch, chitosan, and hyaluronic acid (see lines 5-6), it is uncertain whether the hyaluronic acid described in claim 5 refers to the hyaluronic acid in the inert matrix described in claim 1, OR if the hyaluronic acid of claim 5 is a separate, additional component.  Therefore, the scope of the claim is indefinite.
Claim 6 recites “the particles are formed by spray drying or spin disking the fat soluble and water soluble micronutrients in polymer into starch, hyaluronic acid, cyclodextrin, collagen, alginate, or chitin”, and this claim depends upon claim 1.  It is unclear exactly what is encompassed by this limitation.  It is unclear how this step is performed and exactly how the fat and water soluble micronutrients are “in polymer” as presently claimed.  Further, it is uncertain if the inert matrix material as described in claim 1 is included in claim 6.  Therefore, the scope of the claim is indefinite.
Claim 7 recites “iron trace elements” at lines 1-2.  It is uncertain what exactly is encompassed by iron trace elements, and it is unclear if this phrase refers to the combination of iron and trace elements.  Therefore, the scope of the claim is indefinite.
Claim 11 recites “the water soluble micronutrients are encapsulated in a first matrix formed by a hydrophilic or amphiphilic polymer, then mixed with the fat soluble micronutrients and further coated or encapsulated by a second matrix formed by 
Claim 12, which depends upon claims 11 and 1, recites “starch” at line 3.  It is uncertain if the starch powder of claim 12 refers to the starch in the inert matrix of the particles of claim 1 (lines 5-6), OR if the starch powder of claim 12 is an additional component of the particles and separate from the starch of the inert matrix.  Therefore, the scope of the claim is indefinite. 
 The recitation of “the pH-sensitive polymer” at line 1 of claim 15, which depends upon claim 1, lacks antecedent basis as there is no mention of a pH-sensitive polymer anywhere in claim 1.  Therefore, the scope of the claim is indefinite.
SEE ALSO line 1 of claim 23, which depends upon claim 4.  Claim 4 makes no mention of a pH-sensitive polymer.
Claim 18 recites “[a] method of providing iron or other micronutrients comprising providing an effective amount of the particles of claim 4”.  It is uncertain what is meant by this limitation.  It is unclear what is exactly encompassed by “other micronutrients”.  Additionally, since claim 4 requires iron micronutrients, it is unclear how the particles can have other micronutrients instead of iron micronutrients.  Therefore, the scope of the claim is indefinite.
Claim 19 recites “the particles are mixed or coated with salt, is mixed with food”.  It is unclear what is meant by this limitation.  It is uncertain what the food is mixed with (for example, the particles alone OR the particles mixed with salt OR the particles coated with salt is mixed with the food).  Therefore, the scope of the claim is indefinite.  
Claim 21 recites “vitamin” at line 4.  It is unclear if this refers to the one or more fat soluble vitamin disclosed at line 3 of the claim OR if the vitamin is an additional component of the iron mixture.  Therefore, the scope of the claim is indefinite.
In claim 21 at line 5, the recitation of “the stomach” lacks antecedent basis.  Additionally, it is unclear exactly what “the pH of the stomach” (line 5) entails as it is uncertain if it refers to the pH of the stomach of a human or a particular animal which vary in stomach pH.  Therefore, the scope of the claim is indefinite.
Claim 21 also recites “fat soluble vitamin” at line 6.  It is unclear if the refers to one fat soluble vitamin OR one or more fat soluble vitamin as disclosed at line 3 of the claim.
SEE ALSO lines 8-10 of claim 21
Claim 21 further recites “forming particles of the iron supplement and fat soluble vitamin by spray drying or spin disking, by spraying the particles of iron supplement and fat soluble vitamin into non-agglomerating polymeric powder to form a powder coating on the particles of iron supplement and fat soluble vitamin” at lines 6-10.  It is unclear exactly how this process limitation is performed.  More specifically, it is uncertain how the particles of the iron supplement and one or more fat soluble vitamin are formed.  For instance, it is uncertain if the particles are formed by spray drying or spin disking the dispersion of the iron mixture and one or more fat soluble vitamin OR if the iron 
In claim 22 at lines 2 and 10, the recitation of “the stomach” lacks antecedent basis.  Additionally, it is unclear exactly what “dissolving in the stomach” (lines 2 and 10) entails as it is uncertain if it refers to the stomach of a human or a particular animal.  Therefore, the scope of the claim is indefinite.
Additionally, the recitation of “the fat-soluble micronutrient polymer” (vs. fat-soluble micronutrient polymer solution) at lines 12-13 of claim 22 lacks antecedent basis as there is no mention of a fat-soluble micronutrient polymer anywhere in the claim.
Further, claim 22 recites “removing the solvent using a method such as spray drying, spin disking, or solvent removal” at lines 14-15.  It is uncertain if “the solvent” at line 14 refers to the aqueous solvent (see line 4) and/or the organic solvent (see line 9).  Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-15, 17-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaklenec et al. US 20150164816 (hereinafter “Jaklenec”).
With respect to claims 1-7, 9-15, 17, and 23, Jaklenec discloses particles of micronutrients and vitamins (fat soluble and water soluble micronutrients) formulated into a stabilizing matrix formed of hyaluronic acid or chitosan (inert matrix) (claim 5) which is coated by or encapsulated within biocompatible polymers (claim 11).  The micronutrients and vitamins are iron, cobalt, zinc, manganese, copper, iodine, selenium, molybdenum, chromium, vitamin A, beta carotene, vitamin B1, vitamin B2, vitamin B3, vitamin B6, vitamin B9 (folic acid), vitamin B12, vitamin C, vitamin D, vitamin E, vitamin K, pantothenic acid, biotin (vitamin B7), and combinations thereof (claims 4, 7, 9, and 10) and are released into the stomach.  The biocompatible polymers may include polymethacrylates (claim 17), dissolve at a pH of 1-2 (claims 15 and 23), and serve to stabilize the materials in the core by preventing oxidation of air-sensitive materials (claim 4).  The particles are stable (e.g., do not degrade and allow leakage of the materials from the core) for one hour under food preparation and cooking conditions (e.g., boiling at 100⁰C) (claim 13).  The particles can have an average diameter from about a few microns to about 200 microns (claim 14) (Abstract; and paragraphs [0002], [0010]-[0015], [0034], [0035], [0044]-[0050], [0082]-[0086], [0089]-[0099], [0106]-[0109], [0112], and [0114]).
It is noted that independent claim 1 relates to particles (product) and dependent claims 2, 3, 5, 6, 11, and 12 include process limitations for preparing the particles.  It is unclear how these process limitations impart distinctive structural characteristics to the final particle product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As disclosed above, Jaklenec teaches the claimed particles of vitamins and micronutrients.  Jaklenec also discloses the particles can be prepared using techniques known in the art such as emulsion-based techniques, spray drying, fluidized bed, and flash drying, materials such as cyclodextrin, collagen, alginate, gelatin and/or chitin may also be used to prepare the particles, and the particles may be coated with starch (paragraphs [0013], [0045], [0046], [0085], [0086], [0089], [0090], [0101]-[0109]), and [0141]-[0161]. Since the particles disclosed by Jaklenec are the same as the presently claimed particles, as set forth above, claims 2, 3, 5, 6, 11, and 12 are unpatentable even though the particles of Jaklenec was made by a slightly different process.  Further, the steps recited in the claims do not appear to produce a materially different product from the prior art.
Regarding claims 18-20, Jaklenec discloses the particles, with or without salt coating, can be incorporated into food for use by populations in need, and the particles may be provided in an effective amount to an individual in need thereof.  Jaklenec also discloses the particles may be used for agricultural purposes and provided in bulk form 
With respect to claim 21, Jaklenec discloses the particles are formed from fat soluble vitamins and micronutrients such as water soluble forms of iron.  These particles are dispersed in a stabilizing matrix of hyaluronic acid.  The particle matrix is distributed in the pH sensitive, thermally stable biocompatible polymers and encapsulated by spray drying, and the particles may be coated with starch (paragraphs [0014], [0045], [0046], [0049], [0050], [0064] [0090], [0102]-[0111], and [0141]-[0161]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jaklenec et al. US 20150164816 (hereinafter “Jaklenec”) as applied to claims 1 and 4 above.
With respect to claim 8, Jaklenec teaches the particles may comprise ferrous sulfate (micronutrient) and the micronutrient is dispersed in the hyaluronic acid stabilizing matrix (paragraphs [0045], [0064], [0085], [0086], [0089], [0090], [0107], and [0142]).  Although Jaklenec does not expressly disclose the ratio of the micronutrient (ferrous sulfate) to hyaluronic acid, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The ratio of micronutrient(s) to hyaluronic acid stabilizing matrix can be adjusted in order to optimize the activity and stability of the micronutrient(s) in the final particles (paragraphs [0082], [0083], and [0107]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of ferrous sulfate (micronutrient) to hyaluronic In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
Regarding claim 16, Jaklenec teaches the particles can have an average diameter from about a few microns to about 200 microns (paragraph [0107]) which encompasses about 150 microns in diameter as presently claimed.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With respect to claim 22, Jaklenec teaches dispersing the micronutrients in the polymer coating as well as in the matrix.  The reference also teaches fat soluble micronutrients were mixed with the polymer coating and organic solvent (fat-soluble micronutrient polymer solution), and water-soluble micronutrients were added to aqueous solution (water-soluble micronutrient solution).  Oil may also be mixed with the aqueous solution.  The matrix (water-soluble micronutrient solution and oil) is distributed in the polymer coating (fat-soluble micronutrient polymer solution) and encapsulated by spray drying and solvent evaporation (paragraphs [0045], [0049], [0050], [0085]-[0092], [0101], [0106]-[0109], [0128]-[0168]).
   While the sequence of the process steps of Jaklenec is slightly different than the presently claimed process, it is understood that switching the order of performing 

Response to Arguments
Applicant’s arguments filed January 6, 2021 have been fully considered.
Due to the amendments to the claims and the submitted drawings, the drawing objections as well as the 35 USC 112 rejection in the previous Office Action have been withdrawn (P7-P9).  However, the claim objections as well as the 35 USC 112 rejection above is necessitated by the amendments to the claims.
Applicant’s arguments with respect to Jaklenec have been fully considered, but they are unpersuasive.
Applicant argues the prior art is not anticipatory it does not disclose at least: 1.    Particles comprising a polymer dissolving at the pH of the stomach, the particles having co-encapsulated therein fat soluble micronutrients, and water soluble micronutrients within an inert matrix comprising matrix material selected from the group consisting of starch, chitosan and hyaluronic acid.; 2.  The particles of claim 1 formed by emulsion of the fat soluble micronutrients in an organic solvent and emulsion of the water soluble micronutrients in an aqueous solvent.  These are made using the processes of Figures 1A or 1B. This is described in Example 1, for example at page 43 and page 52.  These results demonstrate not only that the process is different, but that the difference in the method results in different morphology, stability, and release properties, all critical to 
Examiner disagrees.  As discussed above, Jaklenec teaches the particles of claim 1 since Jaklenec discloses particles of micronutrients and vitamins (fat soluble and water soluble micronutrients) formulated into a stabilizing matrix formed of hyaluronic acid or chitosan (inert matrix) which is coated by or encapsulated within biocompatible polymers.  Jaklenec also discloses the biocompatible polymers dissolve at a pH of 1-2, and serve to stabilize the materials in the core by preventing oxidation of air-sensitive materials.  Additionally, the particles are stable (e.g., do not degrade and allow leakage of the materials from the core) for one hour under food preparation and cooking conditions (e.g., boiling at 100⁰C) (Abstract; and paragraphs [0002], [0010]-[0015], [0034], [0035], [0044]-[0050], [0082]-[0086], [0089]-[0099], [0106]-[0109], [0112], and [0114]).
Applicant is reminded that that independent claim 1 relates to particles (product) and dependent claim 2 includes process limitations for preparing the particles.  It is unclear how these process limitations impart distinctive structural characteristics to the final particle product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As disclosed above, Jaklenec teaches the claimed particles of vitamins and micronutrients.  Jaklenec also discloses the particles can be prepared using techniques known in the art such as emulsion-based techniques.  Further, Jaklenec teaches fat soluble micronutrients were mixed with organic solvent and water-soluble micronutrients were added to aqueous solution (paragraphs [0013], [0045], [0046], [0049], [0050], [0085]-[0092], [0101]-[0109]), and [0141]-[0161]). Since the particles disclosed by Jaklenec are the same as the presently claimed particles, as set forth above, claim 2 is unpatentable.  Applicant has not shown that the particles of Jaklenec are structurally different from the presently claimed particles.
It is also noted the recitation of “the pH of the stomach” at line 2 of independent claim 1 is indefinite as it is unclear what exactly this limitation entails.  It is uncertain if it refers to the pH of the stomach of a human or particular animal which vary in stomach pH.  
Additionally, Applicant is also reminded that although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793